Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO
THIRD AMENDED AND RESTATED CREDIT AGREEMENT

 

 

Dated October 18, 2017

Among

RESOLUTE ENERGY CORPORATION,
as Borrower,

CERTAIN OF ITS SUBSIDIARIES,
as Guarantors,

BANK OF MONTREAL,
as Administrative Agent,

CAPITAL ONE, NATIONAL ASSOCIATION,
as Syndication Agent,

BARCLAYS BANK PLC,

ING CAPITAL LLC,

and
SUNTRUST BANK,

as Co-Documentation Agents,

and

The Lenders Party Hereto

BMO CAPITAL MARKETS and CAPITAL ONE, NATIONAL ASSOCIATION,
as Joint Bookrunners and Co-Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

 

THIS SECOND AMENDMENT TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Second Amendment”), dated as of October 18, 2017, is by and among Resolute
Energy Corporation, a Delaware corporation (the “Borrower”), certain of its
subsidiaries (collectively, the “Guarantors”), Bank of Montreal, as
Administrative Agent (the “Administrative Agent”), and the lenders party hereto
(the “Lenders”).

Recitals

WHEREAS, the Borrower, the Guarantors, the Administrative Agent and the other
lenders party thereto entered into that certain Third Amended and Restated
Credit Agreement, dated as of February 17, 2017, as amended by that certain
First Amendment to Third Amended and Restated Credit Agreement, dated as of May
8, 2017 (as amended, modified, supplemented or restated from time to time, the
“Credit Agreement”);

WHEREAS, the Borrower, the Guarantors and the Administrative Agent entered into
that certain Fourth Amended and Restated Guaranty and Collateral Agreement,
dated as of February 17, 2017 (as amended, modified, supplemented or restated
from time to time, the “Guaranty and Collateral Agreement”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders amend the Credit Agreement as set forth herein; and

WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Administrative Agent and the Lenders are willing to amend the Credit Agreement
as provided herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Credit Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

ARTICLE I
Definitions

Each capitalized term used in this Second Amendment and not defined herein shall
have the meaning assigned to such term in the Credit Agreement. Unless otherwise
indicated, all section references in this Second Amendment refer to sections of
the Credit Agreement.

ARTICLE II
Amendments to Credit Agreement

As of the Second Amendment Effective Date, the Credit Agreement is amended as
follows:

Section 2.01Amendments to Section 1.02.

(a)Section 1.02 of the Credit Agreement is hereby amended by adding thereto each
of the following definitions in alphabetical order.

1

 



--------------------------------------------------------------------------------

 

““Aneth Purchase Agreement” means the Membership Interest and Asset Purchase
Agreement, dated as of September 14, 2017, among the Borrower, Hicks Acquisition
Company I, Inc., and Resolute Natural Resources Company, LLC, as sellers,
Resolute Aneth, as the company, Elk Petroleum Aneth, LLC, as the buyer, and Elk
Petroleum Limited, as the parent guarantor, a copy of which has been provided to
the Administrative Agent, as amended by any amendment thereto the effect of
which is not materially adverse to the Lenders; provided that any amendment
thereto that (a) results in any other Borrowing Base Properties or Borrowing
Base Hedging Contracts being “Assets” or (b) reduces the “Unadjusted Purchase
Price” in a manner not already provided for in the Aneth Purchase Agreement by
more than five percent (5%), shall in either case be deemed to be materially
adverse to the Lenders (the terms in quotes having the meanings provided such
terms in the Aneth Purchase Agreement); provided, further, that the Borrower
shall provide a copy of any amendment thereto to the Administrative Agent
promptly after execution and delivery thereof.”

““Aneth Hedging Agreements” has the meaning assigned to such term in Section
9.19.”

““Aneth Sale” means the sale by the Borrower, Hicks Acquisition Company I, Inc.
and Resolute Natural Resources Company, LLC of all of their right, title, and
interest in and to the “Assets” (other than the “Excluded Assets”) and the
“Company Units”, as such terms are defined in the Aneth Purchase Agreement,
including (a) all of the Equity Interests in Resolute Aneth, (b) Oil and Gas
Properties located in San Juan County, Utah and (c) the Aneth Hedging
Agreements, on terms substantially in accordance with the Aneth Purchase
Agreement.”

““Caprock Earn-Out Agreement” means the Amended and Restated Earn-out Agreement
dated as of March 9, 2017, by and among Resolute Natural Resources Southwest,
LLC, Caprock Permian Processing LLC and Caprock Field Services LLC.”

““Retained Hedging Agreements” has the meaning assigned to such term in Section
9.19.”

(b)Section 1.02 of the Credit Agreement is hereby amended, which amendment shall
be deemed effective as of September 30, 2017, by amending and restating the
following definition in its entirety:

““EBITDA” means, for any period, the sum of (a) Consolidated Net Income for such
period, plus (b) the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) income and franchise
taxes, (iii) depreciation, depletion, amortization, and other non-cash charges,
and (iv) customary costs and expenses incurred in connection with or related to
(A) any acquisition involving consideration paid by the Borrower and/or its
Consolidated Restricted Subsidiaries or (B) any disposition yielding gross
proceeds to the Borrower and/or its Consolidated Restricted Subsidiaries, in
each case, in excess of $15,000,000 for such acquisition or disposition
(including, without limitation, legal, accounting and financial advisory fees,
title and environmental due diligence costs, employee retention, severance, or
relocation

2

 



--------------------------------------------------------------------------------

 

expenses, costs and expenses related to the acceleration of long-term employee
incentive awards, and contract termination costs) minus (c) all non-cash income
added to Consolidated Net Income for such period; provided that (x) for the four
quarter period ending on September 30, 2017, EBITDA shall equal EBITDA for the
fiscal quarter ending on September 30, 2017, multiplied by 4, (y) for the four
quarter period ending on December 31, 2017, EBITDA shall equal EBITDA for the
period beginning on July 1, 2017 and ending on December 31, 2017, multiplied by
2, and (z) for the four quarter period ending on March 31, 2018, EBITDA shall
equal EBITDA for the period beginning on July 1, 2017 and ending on March 31,
2018, multiplied by 4/3.”

(c)Section 1.02 of the Credit Agreement is hereby amended by amending and
restating the following definition in its entirety:

““Existing Senior Notes” means the Borrower’s 8.50% senior notes due 2020 in the
aggregate principal amount of $525,000,000 issued pursuant to that certain
Indenture, dated April 25, 2012, among the Borrower, the guarantors party
thereto and U.S. Bank National Association, as trustee (as amended, restated,
supplemented or otherwise modified prior to the date of this Agreement).”

(d)Section 1.02 of the Credit Agreement is hereby amended by amending the
definition of “Guaranty and Collateral Agreement” to add a reference to “Fourth”
immediately prior to the reference to “Amended and Restated Guaranty and
Collateral Agreement” therein.

(e)Section 1.02 of the Credit Agreement is hereby amended by amending the
definition of “Investment” to add the following sentence thereto immediately
following the last sentence thereof:

“Notwithstanding anything herein to the contrary, in no event shall the right of
the Loan Parties to receive (i) “Additional Consideration” pursuant to and as
defined in the Aneth Purchase Agreement or (ii) “Earn-out Payments” pursuant to
and as defined in the Caprock Earn-Out Agreement, in either case be construed to
constitute an “Investment” for purposes of this Agreement.”

Section 2.02Amendment to Section 9.01(a). Section 9.01(a) of the Credit
Agreement is hereby amended, which amendment shall be deemed effective as of
September 30, 2017, by amending and restating such subsection in its entirety as
follows:

“(a)Current Ratio. The Loan Parties will not, as of the last day of any fiscal
quarter, permit the ratio of (i) consolidated current assets of the Borrower and
its Consolidated Restricted Subsidiaries (including the unused amount of the
total Commitments, but excluding non-cash assets under ASC 815) to (ii)
consolidated current liabilities of the Borrower and its Consolidated Restricted
Subsidiaries (excluding total outstanding Loans and non-cash obligations under
ASC 815) to be less than the applicable ratio set forth below:

Quarter Ending

Current Ratio

September 30, 2017

0.85:1.00

December 31, 2017 and thereafter

1.00:1.00

 

3

 



--------------------------------------------------------------------------------

 

Section 2.03Amendment to Section 9.02(f). Section 9.02(f) of the Credit
Agreement is hereby amended by replacing “$500,000,000” where it appears therein
with “$550,000,000”.  

Section 2.04Amendment to Section 9.12(c)(iii). Section 9.12(c)(iii) of the
Credit Agreement is hereby amended and restated in its entirety as follows:

“(iii)if such Transfer of any Borrowing Base Property or Restricted Subsidiary
owning Borrowing Base Properties included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has a fair market value (together with all other Transfers of Borrowing Base
Properties or Restricted Subsidiaries owning Borrowing Base Properties included
in the most recently delivered Reserve Report during such period) in excess of
ten percent (10%) of the Borrowing Base then in effect as determined by the
Required Lenders, the Borrowing Base shall be reduced, effective immediately
upon such Transfer, by an amount equal to the value, if any, assigned to such
Borrowing Base Property (or Borrowing Base Properties) in the most recently
delivered Reserve Report and any mandatory prepayments required by Section
3.04(c)(iii) shall be made concurrently; provided that (x) the amount of the
Borrowing Base reduction pursuant to this clause (iii) that results from the
Aneth Sale shall equal $8,750,000 and (y) for the avoidance of doubt, the fair
market value of the Properties Transferred pursuant to the Aneth Sale shall not
count towards the ten percent (10%) threshold described above for purposes of
determining whether other Transfers occurring during the period during which the
Aneth Sale occurs exceed such ten percent (10%) threshold for such period; and”

Section 2.05Amendments to Section 9.19. Section 9.19 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“Section 9.19Hedging Agreements.  Each Loan Party will not enter into any
Hedging Agreements with any Person other than:

(a)Hedging Agreements in respect of commodities (i) with an Approved
Counterparty and (ii) which, when aggregated with all other commodity Hedging
Agreements of the Loan Parties then in effect (but excluding all basis
differential swaps on volumes already hedged pursuant to other Hedging
Agreements), do not have the net effect of constituting a call (whether under
physical or derivative Hedging Agreements) on more than:

(A) for the first year during the period during which such Hedging Agreements
are in effect, the greater of (1) 85% of the reasonably anticipated projected
production from proved Oil and Gas Properties of the Loan Parties and (2) 75% of
the reasonably anticipated projected production from Oil and Gas Properties of
the Loan Parties as contemplated by the production forecast of the Loan Parties
most recently delivered to the Administrative Agent (provided that to the extent
such forecast does not cover the entire hedging period, the projected production
rate applicable to the remaining portion of such hedging period shall be based
on the projected production rate for the last quarter of such forecast), in each
case for each of crude oil, natural gas and natural gas liquids, calculated
separately;

4

 



--------------------------------------------------------------------------------

 

(B) for the second year during the period during which such Hedging Agreements
are in effect, 85% of the reasonably anticipated projected production from
proved Oil and Gas Properties of the Loan Parties for each of crude oil, natural
gas and natural gas liquids, calculated separately; and

(C) for the period after such two year period during which such Hedging
Agreements are in effect, the greater of (1) 75% of the reasonably anticipated
projected production from proved Oil and Gas Properties of the Loan Parties and
(2) 85% of the reasonably anticipated projected production from proved,
developed, producing Oil and Gas Properties of the Loan Parties, in each case
for each of crude oil, natural gas and natural gas liquids, calculated
separately.  

In no event shall any Hedging Agreement (1) be entered into for speculative or
investment purposes or (2) be for a term of longer than 60 months; provided
however, a Hedging Agreement which was entered into as a hedge but is deemed to
be “speculative” for accounting purposes shall not be considered “speculative”
under this Section 9.19(a) merely by virtue of such accounting treatment.

(b)Hedging Agreements in respect of interest rates with an Approved
Counterparty, as follows: (i) Hedging Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated and
netted with all other Hedging Agreements of the Borrower and its Restricted
Subsidiaries then in effect) do not exceed the then outstanding principal amount
of the Borrower’s Debt for borrowed money which bears interest at a fixed rate
and (ii) Hedging Agreements effectively converting interest rates from floating
to fixed, the notional amounts of which (when aggregated and netted with all
other Hedging Agreements of the Borrower and its Restricted Subsidiaries then in
effect) do not exceed (A) for revolving loans, seventy-five (75%) of the then
outstanding principal amount of the Borrower’s Debt for revolving loans which
bear interest at a floating rate and (B) for term loans, one hundred percent
(100%) of the then outstanding principal amount of the Borrower’s Debt for term
loans which bear interest at a floating rate.

In no event shall any Hedging Agreement to which the Borrower or any of its
Restricted Subsidiaries is a party contain any requirement, agreement or
covenant for the Borrower or any Restricted Subsidiary to post cash or other
collateral or margin (except for Letters of Credit not exceeding $2,500,000 in
the aggregate at any time and collateral subject to Liens allowed under Section
9.03(d)), other than pursuant to the Security Instruments for the benefit of the
Secured Hedging Providers, to secure their obligations under such Hedging
Agreement or to cover market exposures. The Loan Parties will not unwind, sell,
terminate, restructure, modify or otherwise affect (“Unwind”) any Hedging
Agreement in respect of commodities that was in effect at the time of the most
recent Borrowing Base determination (the “Borrowing Base Hedging Contracts”)
where the net marked to market economic effect of such Hedging Agreement
Restructuring is negative (which, if such Hedging Agreement Restructuring is
settled for cash only, shall equal the net amount of cash such Loan Parties
receive), unless (a) such net marked to market economic effect of such Hedging
Agreement Restructuring, when combined with the net marked to market economic
effect of all other Hedging Agreement Restructurings

5

 



--------------------------------------------------------------------------------

 

consummated during the period since the last Redetermination Date, is less than
or equal to five percent (5%) of the value of the Borrowing Base then in effect,
or (b) if such net marked to market economic effect of such Hedging Agreement
Restructuring, when combined with the net marked to market economic effect of
all other Hedging Agreement Restructurings consummated during the period since
the last Redetermination Date, is greater than five percent (5%) of the
Borrowing Base then in effect, the Borrowing Base shall be reduced effective
immediately upon such Hedging Agreement Restructuring by an amount equal to the
portion of the Borrowing Base attributable to such net economic effect of the
Hedging Agreement Restructuring (based on the economic assumptions consistent
with the Administrative Agent’s lending requirements at that time), and any
mandatory prepayments required by Section 3.04(c)(iii) shall be made no later
than one Business Day after the later of (x) the date notice of such Unwind is
required to be given by the Borrower under Section 8.01(k) and (y) the date the
Borrower receives written notice from the Administrative Agent of the amount of
such Borrowing Base reduction.  Notwithstanding the foregoing, (i) the Loan
Parties may Unwind the Hedging Agreements set forth on Schedule 9.19(a)
(collectively, the “Aneth Hedging Agreements”) as part of the Aneth Sale as
contemplated by the Aneth Purchase Agreement and novate or otherwise Unwind the
Hedging Agreements set forth on Schedule 9.19(b) (collectively, the “Retained
Hedging Agreements”) in connection with the Aneth Sale, (ii) the adjustment to
the Borrowing Base associated with such Unwind of the Aneth Hedging Agreements
and the Retained Hedging Agreements shall occur, without duplication, as
described in Section 9.12(c)(iii) automatically upon the consummation of the
Aneth Sale, and (iii) such Unwind of the Aneth Hedging Agreements and the
Retained Hedging Agreements shall not count towards the five percent (5%)
threshold described above for purposes of determining whether other Hedging
Agreement Restructurings occurring during the period during which such Unwind of
the Aneth Hedging Agreements and the Retained Hedging Agreements occurs exceed
such five percent (5%) threshold for such period.”

Section 2.06Amendment to Credit Agreement Schedules. Schedule 9.19(a) attached
hereto is hereby added to the Credit Agreement as a new Schedule 9.19(a)
thereto, and Schedule 9.19(b) attached hereto is hereby added to the Credit
Agreement as a new Schedule 9.19(b) thereto.  

ARTICLE III

Additional Agreements and Acknowledgments

Section 3.01Redetermination and Adjustment of Borrowing Base.  Effective as of
the Second Amendment Effective Date, the Borrowing Base shall be $218,750,000,
subject to future redeterminations and adjustments as provided in the Credit
Agreement. The Borrower and the Lenders further agree that (a) this
redetermination shall constitute the Scheduled Redetermination scheduled to
occur on October 1, 2017 and (b) automatically upon the consummation of the
Aneth Sale, the Borrowing Base will be adjusted downward by $8,750,000 as
described in Section 9.12(c)(iii) of the Credit Agreement.  

6

 



--------------------------------------------------------------------------------

 

Section 3.02Guaranty and Lien Releases.  The Lenders party hereto hereby
acknowledge the Administrative Agent’s authority under Sections 9.12 and 11.09
of the Credit Agreement to (a) release Resolute Aneth from the Guaranty and
Collateral Agreement, (b) release Liens granted by Resolute Aneth in favor of
the Administrative Agent, for the benefit of the Secured Parties, (c) terminate
the Subordination Agreement, and (d) release Liens granted by the Borrower,
Hicks Acquisition Company I, Inc., and Resolute Natural Resources Company, LLC
in favor of the Administrative Agent, for the benefit of the Secured Parties, in
Property that is sold pursuant to the Aneth Sale, in each case, upon the
delivery to the Administrative Agent of an officer’s certificate with respect to
the Aneth Sale as contemplated by Section 9.12 of the Credit Agreement and the
consummation of the Aneth Sale.

ARTICLE IV
Conditions Precedent

Section 4.01The amendments set forth in Article II of this Second Amendment and
the Scheduled Redetermination described in Article III of this Second Amendment
shall become effective on the first Business Day on which all of the following
conditions precedent shall have been satisfied (or waived in accordance with
Section 12.02 of the Credit Agreement) (the “Second Amendment Effective Date”):

(a)The Administrative Agent shall have received from the Borrower, each of the
Guarantors and the Required Lenders counterparts (in such number as may be
requested by the Administrative Agent) of this Second Amendment signed on behalf
of such Persons.

(b)The Administrative Agent shall have received from the Borrower in immediately
available funds (i) all fees and amounts due and payable on or prior to the
Second Amendment Effective Date (including, without limitation, an amendment fee
for each Lender party to the Second Amendment that delivered its executed Second
Amendment signature page to the Administrative Agent on or before 12:00 p.m.
Houston, Texas time on October 17, 2017, subject to no escrow instructions other
than satisfaction of closing conditions under this Article IV, in an amount
equal to 0.15% of such Lender’s Commitment as of such date) and (ii) to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.

ARTICLE V
Representations and Warranties

Each Loan Party hereby represents and warrants to each Lender that:

(a)Each of the representations and warranties made by it under the Credit
Agreement and each other Loan Document is, or will be, true and correct on and
as of the actual date of its execution of this Second Amendment, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date.

(b)Immediately after giving effect to this Second Amendment, no Default has, or
will have, occurred and is, or will be, continuing.

7

 



--------------------------------------------------------------------------------

 

(c)The execution, delivery and performance by it of this Second Amendment and
any other Loan Documents executed in connection herewith have been duly
authorized by it.

(d)Each of this Second Amendment and any other Loan Document executed in
connection herewith constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

(e)The execution, delivery and performance by it of each of this Second
Amendment and any other Loan Document executed in connection herewith (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority or any other third Person (including
shareholders or any class of directors, whether interested or disinterested, of
it or any other Person), nor is any such consent, approval, registration, filing
or other action necessary for the validity or enforceability of this Second
Amendment or any such Loan Document, except (A) such as have been obtained or
made and are in full force and effect and (B) those third party approvals or
consents which, if not made or obtained, would not cause a Default hereunder,
could not reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (ii) will
not violate any applicable law or regulation or the charter, by-laws or other
organizational documents of it or any Restricted Subsidiary or any order of any
Governmental Authority, (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon it or any Restricted
Subsidiary or its Properties, or give rise to a right thereunder to require any
payment to be made by it or such Restricted Subsidiary and (iv) will not result
in the creation or imposition of any Lien on any Property of any Loan Party or
any Restricted Subsidiary (other than the Liens created by this Second Amendment
or the Loan Documents as permitted by the Credit Agreement as amended hereby).

ARTICLE VI
Miscellaneous

Section 6.01Credit Agreement in Full Force and Effect as Amended.  Except as
specifically amended hereby, the Credit Agreement and other Loan Documents shall
remain in full force and effect.  Each of the Loan Parties hereby agrees that
its liabilities under the Credit Agreement, the Guaranty and Collateral
Agreement and the other Loan Documents, in each case as amended, to which it is
a party, shall remain enforceable against such Loan Party in accordance with the
terms thereof and shall not be reduced, altered, limited, lessened or in any way
affected by the execution and delivery of this Second Amendment, and each Loan
Party hereby confirms and ratifies its liabilities under the Loan Documents (as
so amended) to which it is a party in all respects.  Except as expressly set
forth herein, this Second Amendment shall not be deemed to be a waiver,
amendment or modification of any provisions of the Credit Agreement or any other
Loan Document or any right, power or remedy of the Administrative Agent or
Lenders, or constitute a waiver of any provision of the Credit Agreement or any
other Loan Document, or any other document, instrument and/or agreement executed
or delivered in connection therewith or of any Default or Event of Default under
any of the foregoing, in each case whether arising before or after the date
hereof or as a result of performance hereunder or thereunder.  This Second
Amendment also shall not preclude the future exercise of any right,

8

 



--------------------------------------------------------------------------------

 

remedy, power, or privilege available to the Administrative Agent and/or Lenders
whether under the Credit Agreement, the other Loan Documents, at law or
otherwise.  The parties hereto agree to be bound by the terms and conditions of
the Credit Agreement and the other Loan Documents as amended by this Second
Amendment, as though such terms and conditions were set forth herein.  Each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein” or words of similar import shall mean and be a reference to the Credit
Agreement as amended by this Second Amendment, and each reference herein or in
any other Loan Documents to the “Credit Agreement” shall mean and be a reference
to the Credit Agreement as amended and modified by this Second Amendment.

Section 6.02GOVERNING LAW.  THIS SECOND AMENDMENT, AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL BE CONSTRUED IN ACCORDANCE WITH AND
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

Section 6.03Descriptive Headings, Etc.  The descriptive headings of the sections
of this Second Amendment are inserted for convenience only and shall not be
deemed to affect the meaning or construction of any of the provisions
hereof.  The statements made and the terms defined in the recitals to this
Second Amendment are hereby incorporated into this Second Amendment in their
entirety.

Section 6.04Payment of Fees and Expenses.  In addition to paying to the
Administrative Agent for the account of the Lenders the fees described in
Section 4.01(b)(i) above, the Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Second Amendment, the other Loan Documents and
any other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to the Administrative Agent.  The agreement set forth
in this Section 6.04 shall survive the termination of this Second Amendment and
the Credit Agreement.

Section 6.05Entire Agreement.  This Second Amendment and the documents referred
to herein represent the entire understanding of the parties hereto regarding the
subject matter hereof and supersede all prior and contemporaneous oral and
written agreements of the parties hereto with respect to the subject matter
hereof.  This Second Amendment is a Loan Document executed under the Credit
Agreement.

Section 6.06Counterparts.  This Second Amendment may be executed in any number
of counterparts and by different parties on separate counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute but one agreement.  Delivery of an executed counterpart of the
signature page of this Second Amendment by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
thereof.

Section 6.07Successors.  The execution and delivery of this Second Amendment by
any Lender shall be binding upon each of its successors and assigns.

[Signatures Begin on Next Page]

 

9

 



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed by their respective authorized officers as of the date first
written above.

 

BORROWER:

 

RESOLUTE ENERGY CORPORATION

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Theodore Gazulis,

 

 

 

 

Executive Vice President and

 

 

 

 

Chief Financial Officer

 

 GUARANTORS:

 

HICKS ACQUISITION COMPANY I, INC.

 

 

 

 

 

RESOLUTE ANETH, LLC

 

 

 

 

 

RESOLUTE WYOMING, INC. (f/k/a Primary Natural Resources, Inc.)

 

 

 

 

 

RESOLUTE NATURAL RESOURCES COMPANY, LLC (f/k/a Resolute Natural Resources
Company)

 

 

 

 

 

BWNR, LLC

 

 

 

 

 

WYNR, LLC

 

 

 

 

 

RESOLUTE NORTHERN ROCKIES, LLC

 

 

 

 

 

RESOLUTE NATURAL RESOURCES SOUTHWEST, LLC

 

 

 

 

 

By:

 

/s/ Theodore Gazulis

 

 

 

 

Theodore Gazulis

 

 

 

 

Executive Vice President and

Chief Financial Officer

 

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 ADMINISTRATIVE AGENT

AND LENDER:

 

BANK OF MONTREAL,

as Administrative Agent and a Lender

 

 

 

 

 

By:

 

/s/ Gumaro Tijerina

 

 

 

 

Name: Gumaro Tijerina

 

 

 

 

Title: Managing Director

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ George E. McKean

 

 

 

 

Name: George E. McKean

 

 

 

 

Title: Senior Vice President

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

 

/s/ Chris Lam

 

 

 

 

Name: Chris Lam

 

 

 

 

Title: Authorized Signatory

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

/s/ Cameron Breitenbach

 

 

 

 

Name: Cameron Breitenbach

 

 

 

 

Title: Vice President

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

COMERICA BANK

 

 

 

 

 

By:

 

/s/ Cassandra M. Lucas

 

 

 

 

Name: Cassandra M. Lucas

 

 

 

 

Title: Portfolio Manager

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

BARCLAYS BANK PLC

 

 

 

 

 

By:

 

/s/ Sydney G. Dennis

 

 

 

 

Name: Sydney G. Dennis

 

 

 

 

Title: Director

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

CADENCE BANK, N.A.

 

 

 

 

 

By:

 

/s/ Kyle Gruen

 

 

 

 

Name: Kyle Gruen

 

 

 

 

Title: Assistant Vice President

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

SunTrust Bank

 

 

 

 

 

 

 

By:

 

/s/ Arize Agumadu

 

 

 

 

Name: Arize Agumadu

 

 

 

 

Title: Vice President

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

ABN AMRO CAPITAL USA LLC

 

 

 

 

 

 

 

By:

 

/s/ Darrell Holley

 

 

 

 

Name: Darrell Holley

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 

/s/ Elizabeth Johnson

 

 

 

 

Name: Elizabeth Johnson

 

 

 

 

Title: Director

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

Fifth Third Bank

 

 

 

 

 

By:

 

/s/ Jonathan H. Lee

 

 

 

 

Name: Jonathan H. Lee

 

 

 

 

Title: Director

 






Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 



--------------------------------------------------------------------------------

 

 LENDER:

 

ING Capital, LLC

 

 

 

 

 

 

 

By:

 

/s/ Juli Bieser

 

 

 

 

Name: Juli Bieser

 

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

By:

 

/s/ Charles Hall

 

 

 

 

Name: Charles Hall

 

 

 

 

Title: Managing Director

 

Signature Page to

Second Amendment to Third Amended and Restated Credit Agreement

 

 

